DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/515,674 on November 20, 2020. Please note: Claims 1, 5, 7-10 and 14 have been amended, claims 6, 11, 12 and 19 have been cancelled. Claims 1-5, 7-10, 13-18 and 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because uses a phrase which can be implied (“The present disclosure provides…").  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on November 20, 2020, overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (US 20150146944 A1; Cited in Applicant’s IDS dated 02/17/2020), hereinafter Pi, in view of Ramberg et al. (US 9600707 B1; Cited in Applicant’s IDS dated 07/18/2019), hereinafter Ramberg, and further in view of Zou et al. (US 20190146632 A1), hereinafter Zou.

Regarding Claim 1, Pi teaches:
A fingerprint identification assembly (See FIG. 1 and paragraph [0049], lines 1-2: 100), applied in an electronic device (See FIG. 8A and paragraph [0070], lines 1-3: a fingerprint detection module is integrated with 800), the fingerprint identification assembly comprising: 
a fingerprint chip (FIG. 1: 104), configured to emit a charging fingerprint collection signal (See paragraph [0049], lines 5-7: a capacitive sensing signal); 
a cover (FIG. 1: 106) disposed at one side of the fingerprint chip (See paragraph [0049], lines 10-13); and 
(FIG. 1: 102) disposed at another side of the fingerprint chip away from the cover, configured to support the fingerprint chip and the cover (See paragraph [0049], lines 3-5; See FIG. 1, showing the arrangement of 102 relative to 104 and 106); 
wherein the charging fingerprint collection signal is configured to collect data of a user's fingerprint image (See paragraph [0049], lines 5-7; See also paragraphs [0052] and [0059], lines 1-5).
Pi does not explicitly teach:
The electronic device having a charger,
wherein a frequency of the charging fingerprint collection signal is greater than a preset frequency, and the preset frequency is a switching frequency of the charger; and
wherein an amplitude of the charging fingerprint collection signal is greater than a preset amplitude, and the preset amplitude is a magnitude of a voltage signal output by the charger.
However, in the same field of endeavor, capacitive fingerprint sensing systems (Ramberg, column 1, lines 10-15), Ramberg teaches:
An electronic device (FIG. 1: 1) having a charger (The charger discussed in column 1, lines 39-42; column 11, lines 8-17; column 13, lines 50-54),
wherein a frequency of a charging fingerprint collection signal (FIG. 7b: VDRV) is greater than a preset frequency (See column 13, lines 33-41), and the preset frequency is a switching frequency of the charger (See column 11, lines 8-17; column 13, lines 50-54; column 14, lines 42-47; Therefore, the preset frequency is a switching frequency of the charger, as illustrated by “Noise” in FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint identification assembly (as taught by Pi) so the electronic device has a charger, wherein a frequency of the charging fingerprint collection signal is greater than a preset frequency, and the preset frequency is a switching frequency of the charger (as taught by Ramberg). Doing so would allowed for the cancellation of noise, including noise from a charger (See Ramberg, column 4, lines 26-42).
Pi in view of Ramberg does not explicitly teach:
wherein an amplitude of the charging fingerprint collection signal is greater than a preset amplitude, and the preset amplitude is a magnitude of a voltage signal output by the charger.
However, Zou is in the same field of endeavor, touch sensing devices (Zou, Abstract, paragraph [0003]).
(See Zou, Abstract and paragraphs [0002] and [0008]). Pi discloses using capacitive sensing in both fingerprint sensors (See paragraph [0049]) and in touch panels (See paragraphs [0070]). Therefore, one of ordinary skill in the art would have looked to the teachings of Zou to solve this problem by applying the teachings of Zou to Pi.
	Zou teaches:
an amplitude of a touch collection signal (TP) is greater than a preset amplitude, and the preset amplitude is a magnitude of a voltage signal (common mode noise) (See FIG. 2: after TP has been adjusted, an amplitude of TP at that particular frequency is greater than a preset amplitude, which is a magnitude of the common-mode noise at that frequency; See paragraph [0074]) (See also paragraph [0003], which discusses the relationship between the amplitude of the common mode noise generated by the power adapter and interferences to TP; See also paragraph [0076], lines 6-19, disclosing that after the frequency is adjusted, common mode noise generated by the power adapter does not interfere with the TP at the TP scanning frequency. Therefore, based on this disclosure, the amplitude of common mode noise generated by the power adapter is substantially zero in order to not interfere with the TP and the amplitude of TP would be non-zero) output by a charger (FIG. 3: 02) (See paragraph [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint identification assembly (as taught by Pi in view of Ramberg) by including the claimed limitations (as taught by Zou, where the touch collection signal taught by Zou is analogous to the charging fingerprint collection signal taught by Pi in view of Ramberg). Doing so would reduce interference of common mode noise to the capacitive sensing structures, including the fingerprint identification assembly (See Zou, paragraph [0008]).

Regarding Claim 2, Pi in view of Ramberg, and in further view of Zou teaches all of the elements of the claimed invention, as stated above. Furthermore, Pi teaches:
The fingerprint identification assembly of claim 1, further comprising: 
a metal ring (FIG. 1: 108 and FIG. 8A: 804) disposed around the cover (See paragraph [0050], lines 1-3).

Regarding Claim 3, Pi in view of Ramberg, and in further view of Zou teaches all of the elements of the claimed invention, as stated above. Furthermore, Pi teaches:
The fingerprint identification assembly of claim 2, wherein the metal ring has a shape of one or more of circle, ellipse, rectangle, and polygon (See paragraph [0070], lines 10-19).

Regarding Claim 5, Pi in view of Ramberg, and in further view of Zou teaches all of the elements of the claimed invention, as stated above. Furthermore, Pi teaches:
The fingerprint identification assembly of claim 2, wherein the metal ring is disposed around (See paragraph [0050], lines 1-3) and electronically connected to the cover (See paragraph [0038], lines 1-12: due to the use of the metal ring as a touch sensor when the user contacts the cover, it is apparent that it is electronically connected to the cover).

Regarding Claim 7, Pi teaches:
A method for fingerprint identification (FIG. 9A), applied to an electronic device (FIG. 8A) comprising a fingerprint identification assembly (See FIG. 1 and paragraph [0049], lines 1-2: 100) (See FIG. 8A and paragraph [0070], lines 1-3: a fingerprint detection module is integrated with 800), the method comprising:
receiving a fingerprint collection instruction (See FIG. 9A: 914) (See paragraph [0075]); and
emitting a charging fingerprint collection signal by a fingerprint chip (FIG. 1: 104), wherein the charging fingerprint collection signal is configured to collect data of a user's fingerprint image (See paragraph [0049], lines 5-7: a capacitive sensing signal corresponds to a charging fingerprint collection signal).
Pi does not explicitly teach:
The electronic device comprising a charger,
wherein a frequency of the charging fingerprint collection signal is greater than a preset frequency, and the preset frequency is a switching frequency of the charger; and
wherein an amplitude of the charging fingerprint collection signal is greater than a preset amplitude, and the preset amplitude is a magnitude of a voltage signal output by the charger.
(Ramberg, column 1, lines 10-15), Ramberg teaches:
An electronic device (FIG. 1: 1) having a charger (The charger discussed in column 1, lines 39-42; column 11, lines 8-17; column 13, lines 50-54),
wherein a frequency of a charging fingerprint collection signal (FIG. 7b: VDRV) is greater than a preset frequency (See column 13, lines 33-41), and the preset frequency is a switching frequency of the charger (See column 11, lines 8-17; column 13, lines 50-54; column 14, lines 42-47; Therefore, the preset frequency is a switching frequency of the charger, as illustrated by “Noise” in FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Pi) so the electronic device has a charger, wherein a frequency of the charging fingerprint collection signal is greater than a preset frequency, and the preset frequency is a switching frequency of the charger (as taught by Ramberg). Doing so would allowed for the cancellation of noise, including noise from a charger (See Ramberg, column 4, lines 26-42).
Pi in view of Ramberg does not explicitly teach:
wherein an amplitude of the charging fingerprint collection signal is greater than a preset amplitude, and the preset amplitude is a magnitude of a voltage signal output by the charger.
However, Zou is in the same field of endeavor, touch sensing devices (Zou, Abstract, paragraph [0003]).
Furthermore, Zou is analogous art to the claimed invention because it is reasonably pertinent to the problem faced by the inventor: reducing interference in touch sensing devices (See Zou, Abstract and paragraphs [0002] and [0008]). Pi discloses using capacitive sensing in both fingerprint sensors (See paragraph [0049]) and in touch panels (See paragraphs [0070]). Therefore, one of ordinary skill in the art would have looked to the teachings of Zou to solve this problem by applying the teachings of Zou to Pi.
	Zou teaches:
an amplitude of a touch collection signal (TP) is greater than a preset amplitude, and the preset amplitude is a magnitude of a voltage signal (common mode noise) (See FIG. 2: after TP has been adjusted, an amplitude of TP at that particular frequency is greater than a preset amplitude, which is a magnitude of the common-mode noise at that frequency; See paragraph [0074]) (See also paragraph [0003], which discusses the relationship between the amplitude of the common mode noise generated by the power adapter and interferences to TP; See also paragraph [0076], lines 6-19, disclosing that after the frequency is adjusted, common mode noise generated by the power adapter does not interfere with the TP at the TP scanning frequency. Therefore, based on this disclosure, the amplitude of common mode noise generated by the power adapter is substantially zero in order to not interfere with the TP and the amplitude of TP would be non-zero) output by a charger (FIG. 3: 02) (See paragraph [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Pi in view of Ramberg) by including the claimed limitations (as taught by Zou, where the touch collection signal taught by Zou is analogous to the charging fingerprint collection signal taught by Pi in view of Ramberg). Doing so would reduce interference of common mode noise to the capacitive sensing structures, including the fingerprint identification assembly (See Zou, paragraph [0008]).

Regarding Claim 13, Pi in view of Ramberg, and in further view of Zou teaches all of the elements of the claimed invention, as stated above. Furthermore, Pi teaches:
The method of claim 7, wherein the receiving the fingerprint collection instruction is implemented by user voice inputting or sensing a fingerprint contact on the fingerprint identification assembly (See FIG. 9A: 914) (See paragraph [0075]).

Regarding Claim 14, Pi teaches:
An electronic device (FIG. 8A), comprising: 
a fingerprint identification assembly (See FIG. 1 and paragraph [0049], lines 1-2: 100) (See FIG. 8A and paragraph [0070], lines 1-3: a fingerprint detection module is integrated with 800) comprising: 
	a fingerprint chip (FIG. 1: 104), configured to emit a charging fingerprint collection signal (See paragraph [0049], lines 5-7: a capacitive sensing signal); 
	a cover (FIG. 1: 106) disposed at one side of the fingerprint chip (See paragraph [0049], lines 10-13); and 
(FIG. 1: 102) disposed at another side of the fingerprint chip away from the cover, configured to support the fingerprint chip and the cover (See paragraph [0049], lines 3-5; See FIG. 1, showing the arrangement of 102 relative to 104 and 106); 
	wherein the charging fingerprint collection signal is configured to collect data of a user's fingerprint image (See paragraph [0049], lines 5-7; See also paragraphs [0052] and [0059], lines 1-5).
Pi does not explicitly teach:
The electronic device comprising a charger,
wherein a frequency of the charging fingerprint collection signal is greater than a preset frequency, and the preset frequency is a switching frequency of the charger; and
wherein an amplitude of the charging fingerprint collection signal is greater than a preset amplitude, and the preset amplitude is a magnitude of a voltage signal output by the charger.
However, in the same field of endeavor, capacitive fingerprint sensing systems (Ramberg, column 1, lines 10-15), Ramberg teaches:
An electronic device (FIG. 1: 1) having a charger (The charger discussed in column 1, lines 39-42; column 11, lines 8-17; column 13, lines 50-54),
wherein a frequency of a charging fingerprint collection signal (FIG. 7b: VDRV) is greater than a preset frequency (See column 13, lines 33-41), and the preset frequency is a switching frequency of the charger (See column 11, lines 8-17; column 13, lines 50-54; column 14, lines 42-47; Therefore, the preset frequency is a switching frequency of the charger, as illustrated by “Noise” in FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Pi) so the electronic device has a charger, wherein a frequency of the charging fingerprint collection signal is greater than a preset frequency, and the preset frequency is a switching frequency of the charger (as taught by Ramberg). Doing so would allowed for the cancellation of noise, including noise from a charger (See Ramberg, column 4, lines 26-42).
Pi in view of Ramberg does not explicitly teach:
wherein an amplitude of the charging fingerprint collection signal is greater than a preset amplitude, and the preset amplitude is a magnitude of a voltage signal output by the charger.
However, Zou is in the same field of endeavor, touch sensing devices (Zou, Abstract, paragraph [0003]).
(See Zou, Abstract and paragraphs [0002] and [0008]). Pi discloses using capacitive sensing in both fingerprint sensors (See paragraph [0049]) and in touch panels (See paragraphs [0070]). Therefore, one of ordinary skill in the art would have looked to the teachings of Zou to solve this problem by applying the teachings of Zou to Pi.
	Zou teaches:
an amplitude of a touch collection signal (TP) is greater than a preset amplitude, and the preset amplitude is a magnitude of a voltage signal (common mode noise) (See FIG. 2: after TP has been adjusted, an amplitude of TP at that particular frequency is greater than a preset amplitude, which is a magnitude of the common-mode noise at that frequency; See paragraph [0074]) (See also paragraph [0003], which discusses the relationship between the amplitude of the common mode noise generated by the power adapter and interferences to TP; See also paragraph [0076], lines 6-19, disclosing that after the frequency is adjusted, common mode noise generated by the power adapter does not interfere with the TP at the TP scanning frequency. Therefore, based on this disclosure, the amplitude of common mode noise generated by the power adapter is substantially zero in order to not interfere with the TP and the amplitude of TP would be non-zero) output by a charger (FIG. 3: 02) (See paragraph [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Pi in view of Ramberg) by including the claimed limitations (as taught by Zou, where the touch collection signal taught by Zou is analogous to the charging fingerprint collection signal taught by Pi in view of Ramberg). Doing so would reduce interference of common mode noise to the capacitive sensing structures, including the fingerprint identification assembly (See Zou, paragraph [0008]).

Regarding Claim 15, Pi in view of Ramberg, and in further view of Zou teaches all of the elements of the claimed invention, as stated above. Furthermore, Pi teaches:
The electronic device of claim 14, wherein the fingerprint identification assembly further comprises: 
a metal ring (FIG. 1: 108 and FIG. 8A: 804) disposed around the cover (See paragraph [0050], lines 1-3).

Regarding Claim 16, Pi in view of Ramberg, and in further view of Zou teaches all of the elements of the claimed invention, as stated above. Furthermore, Pi teaches:
The electronic device of claim 15, wherein the metal ring has a shape of one or more of circle, ellipse, rectangle, and polygon (See paragraph [0070], lines 10-19).

Regarding Claim 18, Pi in view of Ramberg, and in further view of Zou teaches all of the elements of the claimed invention, as stated above. Furthermore, Pi teaches:
The electronic device of claim 15, wherein the metal ring is disposed around (See paragraph [0050], lines 1-3) and electronically connected to the cover (See paragraph [0038], lines 1-12: due to the use of the metal ring as a touch sensor when the user contacts the cover, it is apparent that it is electronically connected to the cover).

Regarding Claim 20, Pi in view of Ramberg, and in further view of Zou teaches all of the elements of the claimed invention, as stated above. Furthermore, Pi teaches:
The electronic device of claim 14, further comprising: 
a processor (See paragraph [0070], lines 33-35: main processor of mobile device 800); and 
a non-transitory memory coupled to the processor, configured for storing a computer program, wherein the computer program causes (Although not explicitly discussed, the Examiner is interpreting a non-transitory memory coupled to the processor, configured for storing a computer program, wherein the computer program causes as being an inherent feature of Pi. Specifically, Pi discloses the processor performing the claimed functions. Therefore, there must inherently be a memory that includes instructions in the form of a computer program that enable the processor to perform these functions) the processor to receive a fingerprint collection instruction (FIG. 9A: 912) and control the fingerprint chip to emit the charging fingerprint collection signal (See FIG. 9A: 914) (See paragraph [0075]).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pi in view of Ramberg, and in further view of Zou as applied to claims 2 and 15 above, and further in view of Wang et al. (US 20170140195 A1), hereinafter Wang.

Regarding Claim 4, Pi in view of Ramberg, and in further view of Zou does not explicitly teach:
The fingerprint identification assembly of claim 2, wherein the metal ring is made from one of stainless steel, gold, silver, and copper.
However, in the same field of endeavor, fingerprint recognition devices (Wang, paragraph [0002]), Wang teaches:
A metal ring (FIG. 2: 209) is made from one of stainless steel, gold, silver, and copper (See paragraph [0075], lines 1-2).
Pi in view of Ramberg, and in further view of Zou contained a device which differed from the claimed device by the substitution of a metal ring that is not explicitly made from one of the claimed materials. Wang teaches the substituted element of a metal ring made from one of the claimed materials. Their functions were known in the art to provide a metal ring surrounds a sensing chip (See the above discussion of Pi; See Wang, paragraph [0075]). The metal ring taught by Pi in view of Ramberg, and in further view of Zou could have been substituted with a metal ring made of one of the claimed materials taught by Wang and the results would have been predictable and resulted in the metal ring providing the same function, but with a particular material.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 17, Pi in view of Ramberg, and in further view of Zou does not explicitly teach:
The electronic device of claim 15, wherein the metal ring is made from one of stainless steel, gold, silver, and copper.
However, in the same field of endeavor, fingerprint recognition devices (Wang, paragraph [0002]), Wang teaches:
A metal ring (FIG. 2: 209) is made from one of stainless steel, gold, silver, and copper (See paragraph [0075], lines 1-2).
a device which differed from the claimed device by the substitution of a metal ring that is not explicitly made from one of the claimed materials. Wang teaches the substituted element of a metal ring made from one of the claimed materials. Their functions were known in the art to provide a metal ring surrounds a sensing chip (See the above discussion of Pi; See Wang, paragraph [0075]). The metal ring taught by Pi in view of Ramberg, and in further view of Zou could have been substituted with a metal ring made of one of the claimed materials taught by Wang and the results would have been predictable and resulted in the metal ring providing the same function, but with a particular material.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pi in view of Ramberg, and in further view of Zou as applied to claim 7 above, and further in view of Tseng et al. (US 20120249449 A1; Cited in Applicant’s IDS dated 02/17/2020), hereinafter Tseng.

Regarding Claim 8, Pi in view of Ramberg, and in further view of Zou does not explicitly teach:
The method of claim 7, further comprising: 
before emitting the charging fingerprint collection signal: 
detecting whether the electronic device is in a charging state; and 
performing the emitting the charging fingerprint collection signal when the electronic device is in the charging state.
However, Tseng is in the same field of endeavor, touch sensing devices (Tseng, Abstract, paragraph [0002]).
Furthermore, Tseng is analogous art to the claimed invention because it is reasonably pertinent to the problem faced by the inventor: reducing interference in touch sensing devices (See Tseng, Abstract and paragraphs [0002] and [0004]). Pi and Ramberg disclose using capacitive sensing in fingerprint sensors (See Pi, paragraph [0049]; See Ramberg, column 8, lines 7-17) in an analogous way to capacitive sensing in touch sensing devices like the one disclosed by Tseng. Therefore, one of ordinary skill in the art would have looked to the 
	Tseng teaches:
before emitting a touch collection signal (See FIG. 9, which is performed before emitting a touch collection signal, as illustrated in FIG. 10): 
detecting whether an electronic device (See FIG. 5) is in a charging state (See FIG. 9: 906); and 
perform emitting the touch collection signal when the electronic device is in the charging state (See FIG. 9: 910).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Pi in view of Ramberg, and in further view of Zou) by including the claimed steps before emitting the charging fingerprint collection signal (as taught by Tseng, where the touch collection signal taught by Tseng is analogous to the charging fingerprint collection signal taught by Pi). Doing so would enable the method perform accurate detection of a fingerprint by selecting appropriate settings based on whether or not the electronic device is in a charging state (See Tseng, paragraph [0069], lines 27-30).

Regarding Claim 9, Pi in view of Ramberg, in further view of Zou, and in further view of Tseng teaches all of the elements of the claimed invention, as stated above. Furthermore, Pi in view of Ramberg, in further view of Zou, and in further view of Tseng teaches:
The method of claim 8, further comprising: 
after detecting whether the electronic device is in the charging state (As discussed above, Pi in view of Ramberg, in further view of Zou was modified according to Tseng to include this step prior to emitting the charging fingerprint collection signal. Therefore, the subsequent steps taught by Pi in view of Ramberg, in further view of Zou would be performed after this step): 
determining whether a difference between a frequency of a display signal of the electronic device (See Ramberg, column 12, lines 53-61; See Ramberg, column 14, lines 42-47; Therefore, when the electronic device is not in the charging state, “Noise” in FIG. 7 corresponds to a display signal of the electronic device) and a frequency of a normal fingerprint collection signal is greater than a preset threshold when the electronic device is not in the charging state (See Ramberg, column 13, lines 33-41: Therefore, the process of comparing the frequency of the drive signal and the frequency of the noise signal and altering the frequency until the drive signal has frequency that is twice that of the noise corresponds to the claimed determining process); and 
performing the emitting the charging fingerprint collection signal when the difference is greater than the preset threshold (See Ramberg, column 13, lines 33-41: Therefore, the charging fingerprint collection signal  is emitted when the drive signal already has a frequency that is twice that of the noise (i.e. when the difference is greater than the preset threshold)).
In addition, the same motivation is used as the rejections for claims 7 and 8 for including the additional features taught by the secondary references.

Regarding Claim 10, Pi in view of Ramberg, in further view of Zou, and in further view of Tseng teaches all of the elements of the claimed invention, as stated above. Furthermore, Ramberg teaches:
The method of claim 9, further comprising: 
after determining whether the difference between the frequency of the display signal of the electronic device and the frequency of the normal fingerprint collection signal is greater than the preset threshold (See the above discussion of column 13, lines 33-41): 
emitting a display fingerprint collection signal when the difference between the frequency of the display signal of the electronic device and the frequency of the normal fingerprint collection signal is less than or equal to the preset threshold (See column 13, lines 33-41: when the difference between the frequency of the display signal of the electronic device and the frequency of the normal fingerprint collection signal is less than or equal to the preset threshold (i.e., when the frequency of the drive signal prior to adjustment is the same as the Noise signal), a display fingerprint collection signal is emitted (i.e., by adjusting the frequency of the drive signal until it has frequency that is twice that of the noise), wherein a difference between a frequency of the display fingerprint collection signal and the normal fingerprint collection signal is greater than the preset threshold (See FIG. 7a, for example showing a normal fingerprint collection signal VDRV, and FIG. 7b, showing a display fingerprint collection signal VDRV, which has a difference in frequency that is greater than the preset threshold (the frequency in FIG. 7b is twice that of FIG. 7a)).
In addition, the same motivation is used as the rejection for claim 7 for including the additional features taught by the secondary reference.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
	Applicant argues the following (Remarks, page 9): “However, Zou discloses a power adapter and is not in the same field as fingerprint identification assemblies”. The Examiner respectfully disagrees that Zou is not from the same field of endeavor as the claimed invention. In particular, as now stated in the above rejections of the independent claims, the Examiner respectfully submits that Zou is in the general field of endeavor of touch sensing devices (Zou, Abstract, paragraph [0003]). However, in addition to the this the Examiner respectfully submits, as discussed in the above rejections, that Zou is reasonably pertinent to the problem faced by the inventor, and therefore, even if it is not in the same field of endeavor as the claimed invention (which the Examiner does not conceded), Zou is analogous prior art, and may be appropriately relied upon for a 103 rejection (See MPEP 2141.01(a) – I.).
Applicant further argues that Zou does not teach the amended limitations of the independent claims (Remarks, pages 9-11) and concludes the following (Remarks, page 11): “Zou only teaches that, when the amplitude of noise is greater than the preset threshold, the power adapter generates a new amplitude of noise that is less than the preset threshold according to the frequency of TP. Therefore, Zou does not disclose a relationship of the amplitudes of TP and the amplitude of noise, so that the amplitude of TP and the amplitude of noise cannot be compared. Therefore, Zou does not disclose that an amplitude of the charging fingerprint collection signal is greater than a preset amplitude”. The Examiner respectfully disagrees. In particular, while the Examiner recognizes that Zou may not explicitly compare amplitudes of the common mode noise and TP, the Examiner submits that in view of the entire disclosure of Zou, one of ordinary skill in the art would conclude that Zou teaches the argued limitations. In particular, Zou discloses in paragraph [0003] the relationship between the amplitude of the common mode noise generated by the power adapter and interferences to TP. In particular, paragraph [0003] discloses that a relatively large amplitude of common mode noise generated by the power adapter causes relatively large interference to the TP. See also paragraph [0076], lines 6-19, disclosing that after the frequency is adjusted, common mode noise generated by the power adapter does not interfere with the TP at the TP scanning frequency. Therefore, based on this disclosure, one of ordinary skill in the art would conclude that the amplitude of common mode noise generated by the power adapter is substantially zero in order to not interfere with the TP and the amplitude of TP would be non-
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692